Citation Nr: 1808290	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-06 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The appellant served in the United States Army National Guard (ARNG) and had a period of active duty for training from December 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision issued by the Department of Veterans Affairs (VA) Regional Loan Center (RLC) in Atlanta, Georgia, which denied the appellant's request for a Certificate of Eligibility for VA home loan benefits.

In March 2014, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This case was previously before the Board in March 2015, where the matter was remanded for further development.  Upon completion of such development, the RLC continued the denial of the appellant's claim on appeal, as reflected in a July 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The appellant served in the United States Army National Guard from October 1973 to October 1976, was discharged from service with an honorable discharge, and was not discharged because of a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to VA home loan guaranty benefits have not been met.  38 U.S.C. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, when the law, and not the evidence, is dispositive, as in this case, VA's duties to notify and assist the appellant in the development of his claim are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law).

A certificate of eligibility for home loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C. §§ 3701 and 3702.  For purposes of these benefits, the term "Veteran" includes an individual who has completed a total service of at least six years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve.  A certificate of eligibility for loan guaranty benefits may also be granted to a Veteran who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C. § 3701 (West 2014). 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under 10 U.S.C. § 10143.  38 U.S.C. § 3701.  Moreover, pursuant to 10 U.S.C. § 10147, each person who becomes a member of the Ready Reserve under any provision of law except § 513 or § 10145(b), shall be required, while in the Ready Reserve, to: (1) participate in at least 48 scheduled drills or training periods during each year and serve on active duty for training of not less than 14 days (exclusive of travel time) during each year; or, (2) serve on active duty for training not more than 30 days during each year.

In this case, the appellant's service personnel records show that he served in the United States Army National Guard from October 16, 1973 to October 15, 1976, at which time he was discharged from service with an honorable discharge.

At his March 2014 Travel Board hearing, the appellant testified that his "terminal date or obligation ended on October 15, 1979", which was a six-year commitment.  See Hearing Transcript at 4.  He testified that during the first three years of service he completed his "annual training" (i.e. active duty for training) and his monthly weekend drills (i.e. inactive duty for training).  Id. at 6-7.  However, during his final three years, that is, following his October 1976 honorable discharge, the appellant indicated that he no longer completed any annual training or inactive duty training.

While the appellant contends that he did indeed complete six years of service with the Army National Guard, thereby fulfilling the required six years of service, the Board notes that, in order for a year of service to be credited toward the six-year service requirement, at least one active duty or inactive duty point is required during each year in order to be credited as service.  In this case, the appellant's service personnel records clearly reflect that he was honorably discharged in October 1976, and he testified that he had no active duty for training or inactive duty training during the period from October 1976 to October 1979.  Therefore, as a matter of law, the final three years from his original ARNG commitment are not creditable towards the minimum service requirements for the home loan benefit.

Accordingly, the appellant's service does not qualify him for "veteran" status, and, consequently, he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C. § 3701(b)(5)(A).  The Board is sympathetic to the appellant's arguments, but unfortunately, the law does not permit the grant of home loan guaranty benefits in the circumstances described by the appellant.  Therefore, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  The law and not the evidence is dispositive in this case; and, therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA home loan guaranty benefits is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


